Back to Form 8-K [form8k.htm]
Exhibit 10.1

 
CONTRACT NO. DHS-08-MQD-5129

 
STATE OF HAWAI'I
CONTRACT FOR HEALTH AND HUMAN SERVICES
COMPETITIVE PURCHASE OF SERVICES


This Contract, executed on the respective dates indicated below, is effective as
of    upon execution   , 20___, between the Department of Human
Services/Med-QUEST Division, (Name of state department, agency, hoard or
commission) State of Hawai'i ("STATE"), by its Director, Lillian B. Koller
(Title of person signing for the STATE) whose address is: 1390 Miller Street
Honolulu, Hawaii 96813 and   'Ohana Health Plan, Inc.,  (Name of
PROVIDER)("PROVIDER"), a Corporation  (Legal form of PROVIDER i.e., Corporation,
Limited Liability Company, etc.) under the laws of the State of Hawaii whose
business street address and taxpayer identification numbers are as follows:


Business street address:
Seven Waterfront Plaza, 500 Ala Moana Boulevard, Suite 400, Honolulu, Hawaii
96813


Mailing address if different than business street address:
8735 Henderson Road, Tampa, Florida 33634
 
Federal employer identification number: ________________
Hawai'i general excise tax number: ____________________
 
RECITALS
 
A.            This Contract is for a competitive purchase of services (a
"Competitive POS"), as defined insection 103F-402, Hawai'i Revised Statutes
("HRS"), and Hawai'i Administrative Rules ("HAR") chapter 3-143.
 
B.            The STATE needs the health and human services described in this
Contract and its attachments("Required Services") and the PROVIDER agrees to
provide the Required Services.


 
AG Form I03F (9/06)
Competitive


CONTRACT NO. DHS-08-MQD-5129

 
C.            Money is available to fund this Contract pursuant to:

 
1)  Act SLH/2008,(Identify stale sources) in the amount of
$556,287,755.00, (state funding)  or
 
(2) Social Security Act §1903 (Identify federal sources , in the amount of
$682,936,471.00,  (federal funding) or
both.                                                            
 
D.            The STATE is authorized to enter into this Contract pursuant to:

 
§103F-402HRS     (Legal authority for Contract) 
 
E.           The undersigned representative of the PROVIDER represents, and the
STATE relies upon such representation, that he or she has authority to sign this
Contract by virtue of (check any or all that apply):
 
£
corporate resolutions  of the  PROVIDER or other authorizing documents  such as
partnership resolutions;

 
£
corporate by-laws of the PROVIDER, or other similar operating documents of the
PROVIDER, such as a partnership contract or limited liability company operating
contract;

 
£
the PROVIDER is a sole proprietor and as such does not require any authorizing
documents to sign this Contract;

 
R
other evidence of authority to sign: Contractor's Acknowledgement

 
F.            The PROVIDER has provided a "Certificate of Insurance" to the
STATE that shows to the satisfaction of the STATE that the PROVIDER has obtained
liability insurance which complies with paragraph1.4 of the General Conditions
of this Contract and with any Special Conditions of this Contract.
 
G.            The PROVIDER produced, and the STATE inspected, a tax clearance
certificate as required by section 103-53, HRS.
 
NOW, THEREFORE, in consideration of the promises contained in this Contract, the
STATE and the PROVIDER agree as follows:
 
1.           Scope of Services. The PROVIDER shall, in a proper and satisfactory
manner as determined by the STATE, provide the Required Services set forth in
Attachment "1" to this Contract, which is hereby made a part of this Contract,
and the Request for Proposals ("RFP"), and the PROVIDER'S Proposal, which are
incorporated in this Contract by reference. In the event that there is a
conflict among the terms of this Contract, and either the Proposal or the RFP,
or both, then the terms of this Contract shall control.


 
AG Form 103 F (9/06)
Competitive
Page 2


CONTRACT NO. DHS-08-MQD-5129

 
2.           Time of Performance.   The PROVIDER shall provide the Required
Services from upon execution, 20__, to June 30, 2011, as set forth in Attachment
"2" to this Contract, which is hereby made a part of this Contract.
 
3.           Compensation. The PROVIDER shall be compensated in a total amount
for all required services not to exceed:
 
One Billion, Two Hundred Thirty Nine Million, Two Hundred Twenty Four Thousand,
Two Hundred Twenty Six Dollars


DOLLARS ($ 1,239,284,226.00), which amount includes all fees and costs incurred
and any federal, state and local taxes, at the time and manner set forth in
Attachment "3" to this Contract, which is hereby made a part of this Contract.
 
4.            Certificate of Exemption from Civil Service. The Certificate of
Exemption from Civil Service is attached and made a part of this Contract.
 
5.            Standards of Conduct Declaration. The Standards of Conduct
Declaration of the PROVIDER is attached and made a part of this Contract.
 
6.            General and Special Conditions. The General Conditions for Health
and Human Services Contracts ("General Conditions") and any Special Conditions
are attached hereto and made a part of this Contract. In the event of a conflict
between the General Conditions and the Special Conditions, the Special
Conditions shall control.
 
7.            Notices. Any written notice required to be given by any party
under this Contract shall be (a) delivered personally, or (b) sent by United
States first class mail, postage prepaid. Notice required to be given to the
STATE shall be sent to:
601 Kamokila Boulevard, Room 518, Kapolei, Hawaii 96707


Notice to the PROVIDER shall be sent to the mailing address as indicated on page
1. A notice shall be deemed to have been received three (3) days after mailing
or at the time of actual receipt, whichever is earlier. The PROVIDER is
responsible for notifying the STATE in writing of any change of address.


 
AG Form 103F(9/06)
Competitive
Page 3
 


CONTRACT NO. DHS-08-MQD-5129
 
IN VIEW OF THE ABOVE, the parties execute this Contract by their signatures
below,
 
STATE
 
By /s/   Lillian B. Koller   
Print Name Lillian B. Koller
Print Title  Director, Department of Human Services
Date 2/4/08    2:00 pm HST
 
FUNDING AGENCY (to be signed by head of funding agency if other than the
Contracting Agency)
By
Print Name
Print Title
Date 2/4/08
 
PROVIDER
By  /s/  Erhardt Preitauer
Print Name Erhardt Preitauer
Print Title Executive Director / Asst Secretary
Date 2/4/08  2:00 pm HST

 
CORPORATE SEAL
(if available)
 


APPROVED AS TO FORM:
 
  /s/  Illegible                
Deputy Attorney General

 
AG Form 103F(9/O6)
Competitive
Page 4





--------------------------------------------------------------------------------




CONTRACT NO. DHS-08-MQD-5129



PROVIDER'S ACKNOWLEDGMENT




STATE OF HAWAII


CITY & COUNTY OF HONOLULU
 
On this 4th day of  February 2008, before me appeared Lillian B. Koller and
Erhardt Preitauer, to me known, to be the person(s) described in and, who, being
by me duly sworn, did say that he/she/they is/are the Director of Dpt of Human
Services and Executive Director / Asst Secretary of  Ohana Health Plan, Inc. the
PROVIDER named in the forgoing instrument, and that he/she/they is/are
authorized to sign said instrument on behalf of the PROVIDER, and acknowledges
that he/she/they executed said instrument as the free act and deed of the
PROVIDER.





 
By   /s/  Joyce M. Tanaka 
(Signature)
(Notary Seal)
Print Name  Joyce M. Tanaka
 
Date 02-04-08
 
Notary Public, State of Hawaii
 
My Commission expires:  10-15-2010



 
AG Form J 03 F (9/06)
Competitive
Page 5





--------------------------------------------------------------------------------




CONTRACT NO. DHS-08-MQD-5129
CERTIFICATE OF EXEMPTION FROM CIVIL SERVICE


 
1.            By Heads of Departments or Agencies as Delegated by the Director
of Human ResourcesDevelopment 1
Pursuant to a delegation of the authority by the Director of Human Resources
Development, I certify that the services to be provided under this Contract, and
the person(s) providing the services under this Contract are exempt from the
civil service, pursuant to §76-16, Hawai'i Revised Statutes (HRS).




   /s/   Lillian B. Koller
(Signature)
 
02/04/08    2:00 HST
(Date)

Lillian B. Koller
 (Print Name)
 
 
Director of Human Services
(Print Title)
 
 


1 This part of the form may be used by all department heads and others to whom
the Director of Human Resources Development (DHRD) has delegated authority to
certify §76-16, HRS, civil service exemptions. The specific paragraph(s) of
§76-16, HRS, upon which an exemption is based should be noted in the contract
file. NOTE: Authority to certify exemptions under §§76-16(2), 76-16(12), and
76-16(15), HRS, has not been delegated; only the Director of DHRD may certify
§§76-16(2), 76-16(12), and 76-16( 15) exemptions.




2.            By the Director of Human Resources Development, State of Hawai'i.


I certify that the services to be provided under this Contract, and the
person(s) providing the services under this Contract are exempt from the civil
service, pursuant to §76-16, Hawai'i Revised Statutes (HRS).




(Signature)
 
(Date)
(Print Name)
 
( Print Title, if designee of the Director of DHRD)
 









AG Form 103F (9/06)
Competitive
Page 6



--------------------------------------------------------------------------------



CONTRACT NO. DHS-08-MQD-5129


 
PROVIDER'S
STANDARDS OF CONDUCT DECLARATION
For the purposes of this declaration:
 
"Agency" means and includes the State, the legislature and its committees, all
executive departments, boards, commissions, committees, bureaus, offices; and
all independent commissions and other establishments of the state government but
excluding the courts.

 
"Controlling interest" means an interest in a business or other undertaking
which is sufficient in fact to control, whether the interest is greater or less
than fifty percent (50%).

 
"Employee" means any nominated, appointed, or elected officer or employee of the
State, including members of boards, commissions, and committees, and employees
under contract to the State or of the constitutional convention, but excluding
legislators, delegates to the constitutional convention, justices, and judges.
(Section 84-3, HRS).


 
 
On behalf of:
'Ohana Health Plan, Inc.
(Name of PROVIDER)



PROVIDER, the undersigned does declare as follows:
 


1.
PROVIDER £ is*  R  is not a legislator or an employee or a business in which a
legislator or an employee has a controlling interest. (Section 84-15(a), HRS).



 
2.
PROVIDER has not been represented or assisted personally in the matter by an
individual who has been an employee of the agency awarding this Contract within
the preceding two years and who participated while so employed in the matter
with which the Contract is directly concerned. (Section 84-15(b), HRS).



 
3.
PROVIDER has not been assisted or represented by a legislator or employee for a
fee or other compensation to obtain this Contract and will not be assisted or
represented by a legislator or employee for a fee or other compensation in the
performance of this Contract, if the legislator or employee had been involved in
the development or award of the Contract. (Section 84-14(d), HRS).



 
4.
PROVIDER has not been represented on matters related to this Contract, for a fee
or other consideration by an individual who, within the past twelve (12) months,
has been an agency employee, or in the case of the Legislature, a legislator,
and participated while an employee or legislator on matters related to this
Contract. (Sections 84-18(b) and (c), HRS).



 
PROVIDER understands that the Contract to which this document is attached is
voidable on behalf of the STATE if this Contract was entered into in violation
of any provision of chapter 84, Hawai'i Revised Statutes, commonly referred to
as the Code of Ethics, including the provisions which are the source of the
declarations

 
__________________
* Reminder to agency: If the "is" block is checked and if the Contract involves
goods or services of a value in excess of $10,000, the Contract may not be
awarded unless the agency posts a notice of its intent to award it and files a
copy of the notice with the State Ethics Commission.  (Section 84-15(a), HRS).
 
AG Form 103F (9/06)
Standards of Conduct Declaration
Competitive


 
Page 7



--------------------------------------------------------------------------------




CONTRACT NO. DHS-08-MQD-5129


 
above. Additionally, any fee, compensation, gift, or profit received by any
person as a result of a violation of the Code of Ethics may be recovered by the
STATE.
 

 
PROVIDER
 
By   /s/  Erhardt Preitauer
(Signature)
 
Print Name Erhardt Preitauer
 
Print Title  Executive Director / Asst Secretary
 
Date  2/4/08  2:00 pm HST



AG Form 103F (9/06)
Standards of Conduct Declaration
Competitive
 
Page 8


 

--------------------------------------------------------------------------------




ATTACHMENT 1


 
SCOPE OF SERVICES


 
The PROVIDER shall, in proper and satisfactory manner as determined by the
STATE, provide the Required Services set forth in RFP-MQD-2008-006 issued
October 10, 2007, as amended ("the RFP"), and the PROVIDER'S accepted proposal,
both of which are incorporated in this Contract by reference.

 
Revisions to specific provisions in the RFP are set forth below. Additional
revisions may be necessary to the contract to comply with conditions imposed by
the Centers of Medicare & Medicaid Services (CMS). The PROVIDER agrees to comply
with such revisions imposed by CMS.

 
30.510  Eligibility Determinations


 
Modify the second bullet to read:

 
 
•   Any date specified by the individual on which appropriate Medicaid eligible
expenses were incurred and which is within the immediate thirty (30) days prior
to the date of application; or



 
30.550  90-Day Grace Period
 
Replace the first two paragraphs with the following:

 
Provided the health plan into which the member wants to enroll is not capped,
the DHS will allow members to change health plans without cause for the first
ninety (90) days from the effective date of enrollment in that health plan.

 
After the initial ninety (90) day grace period, members will be allowed to
change health plans only during the annual plan change period, as described in
Section 30.560, or as outlined in Section 30.600.

 
30.600 Disenrollment Responsibilities
 
Modify the 1st paragraph, 2nd second sentence to read:

 
The DHS will process all disenrollment requests submitted orally or in writing
by the member or his or her representative.
 
30.820.4 Behavioral Health Services for Children/Support for Emotional and
Behavioral Development (SEBD) Program
 
Amend this section to read:

 
The DOH, through its Child and Adolescent Mental Heath Division (CAMHD), will
provide acute inpatient psychiatric and outpatient behavioral health services,
community crisis management and crisis residential services, intensive family
intervention, therapeutic living and therapeutic foster care supports,
hospital-based residential treatment, partial hospitalization, respite care and
biopsychosocial rehabilitation to children and adolescents age three (3) through
age twenty (20) who the DOH determines are in need of intensive mental health
services and are determined eligible for the SEBD Program. Additional
information on the SEBD program is available in Appendix D,
 
40.750.4   Expanded Personal Assistance Services Level I Capacity
 
Modify the 6th paragraph, 2nd sentence to read:

 
As a part of these monitoring activities, on a monthly basis, the health plan
shall submit to the DHS or its designee the following information relevant to
its waiting list:

 
Modify the 7th paragraph, 1st sentence to read:

 
For SFY 2009 and SFY 2010, the health plan shall meet with the DHS or its
designee on at least a quarterly basis to discuss any issues associated with
management of its personal assistance services Level I waiting list.
 
40.750.5  Expanded HCBS Capacity
 
Modify the 6th paragraph, 2nd sentence to read:

 
As a part of these monitoring activities, on a monthly basis the health plan
shall submit to the DHS or its designee the following information relevant to
its waiting list.

 
Modify the 7th paragraph, 1st sentence to read:

 
For SFY 2009 and 2010, the health plan shall meet with the DHS or its designee
on at least a quarterly basis to discuss any issues associated with management
of its HCBS waiting list.

 
41.510 Transition to the Health Plan
 
Replace this section with the following:

 
In the event a member entering the health plan is receiving medically necessary
covered services in addition to or other than prenatal services (see below for
members in the second and third trimester receiving prenatal services) the day
before enrollment into the health plan, the health plan shall be responsible for
the costs of continuation of such medically necessary services, without any form
of prior approval and without regard to whether such services are being provided
by contract or non-contract providers. The health plan shall provide
continuation of such services for the lesser of 1) ninety (90) days for all
members receiving HCBS and all children under the age of twenty-one and 2)
one-hundred and eighty (180) days for all members living in a nursing facility
and all members without a care plan OR until members in these categories have
had a HFA from his or her service coordinator, had a care plan developed and has
been seen by the assigned POP who has authorized a course of treatment.


 
In the event the member entering the health plan is in her second or third
trimester of pregnancy and is receiving medically necessary covered prenatal
services the day before enrollment, the health plan shall be responsible for
providing continued access to the prenatal care provider (whether contract or
non-contract) through the postpartum period.


 
REPLACE APPENDIX D.4 (page D-23 & D-24) CHILDREN WITH SERIOUS EMOTIONAL
DISTURBANCE (SED) with the following:



--------------------------------------------------------------------------------




REVISED APPENDIX D.4
 
Support for Emotional and Behavioral Development (SEBD)
Fact Sheet
 
WHAT IS SEBD Program?
 
SEBD is an acronym for the Department of Health's (DOH) Child and Adolescent
Mental Health Divisions (CAMHD) Support for Emotional and Behavioral Development
program.
 
Formerly known as SED Serious Emotional Disturbance or SEBD Serious Emotional
Behavioral Disturbance, CAMHD's SEBD program provides an array of services
needed
by families to support children and youth with the high-end intensive mental
health
support.
 
WHO CAN BE REFERRED?
 
Children/youth ages 3 through 20
 
AND
 
Hawaii Medicaid QUEST, QUEST Expanded Access (QExA) or Fee-For-Service (FFS)
eligible
 
WHO CAN MAKE A REFERRAL?
 
Parents, legal guardians, Department of Education (DOE), Department of Human
Services (DHS), Family Court (FC), QUEST Health Plan, QUEST Expanded Access
Health Plan, Department of Health (DOH), Attorney General (AG), Private Provider
or
others who submit a referral to ask for help in getting services.
 
WHAT ARE THE ELIGIBILITY REQUIREMENTS?
 
Child and Adolescent Functional Assessment Scale (CAFAS) score 80 or above
 
AND
 
Eligible DSM-IV Axis I diagnosis
 
WHAT ARE THE BENEFITS?
 
A child/youth determined to be SEBD eligible is able to receive appropriate
individualized CAMHD intensive mental health services.

D-23



--------------------------------------------------------------------------------


 
CRITERIA for determination of eligibility for CAMHD Support
for Emotional and Behavioral Development (SEBD)
 
 
I. CRITERIA 
Children and youth with serious emotional disturbance are individuals who have a
Child and Adolescent Functional Assessment Scale (CAFAS) score of 80 or above
and currently, or at anytime during the past year, have had a primary DSM-IV
Axis I diagnosis.


 
II. EXCLUDED DIAGNOSES
If the diagnoses listed below are the only DSM-IV diagnoses, the child is
ineligible for SEBD services. These diagnoses, however, may and often do
co-exist with other DSM-IV diagnoses, which make the youth eligible for SEBD
services.

 
Mental Retardation
317     Mild Mental Retardation
318.0  Moderate Mental Retardation
318.1  Severe Mental Retardation
318.2  Profound Mental Retardation
319     Mental Retardation, Severity Unspecified
 
Learning Disorders
315.0   Reading Disorder
315.1   Mathematics Disorder
315.2   Disorder of Written Expression
315.9 Learning Disorder NOS
 
Motor Skills Disorder
315.3   Developmental Coordination Disorder
 
Communication Disorders
315.31 Expressive Language Disorder
315.32 Mixed Receptive-Expressive Language Disorder
315.39 Phonological Disorder
307.0   Stuttering
307.9   Communication Disorder NOS


 
D-24



--------------------------------------------------------------------------------




Pervasive Developmental Disorders
299.0   Autistic Disorder
299.80 Rett's Disorder
299.10 Childhood Disintegrative Disorder
299.80 Asperger's Disorder
299.80 Pervasive Developmental Disorder NOS
 
Substance Abuse Disorders
 
Mental Disorders Due to a General Medical Condition
 
III.       PROVISIONALLY QUALIFIED
 
Children and youth provisionally qualified as SEBD are defined as those:


 
•
Who have a substance abuse condition and are suspected to suffer from a
qualifying condition due to their symptoms and functional limitations. These
children and youth have ongoing and recent substance abuse, which prevents the
clinician from making a definitive qualifying diagnosis.
• Cases in which the impairment is profound and short-term.

•
Whose degrees of impairment falls mainly within the emotional/self-harm domains
that show strong evidence of serious disturbance.



 
D-25



--------------------------------------------------------------------------------




Attachment 2


 
TIME OF PERFORMANCE


 
The services of the Provider under this Contract shall commence upon execution
of the Contract to June 30, 2011. However, performance and payment obligations
for each successive fiscal year shall be subject to the availability and
appropriation of funds. DHS shall have the option to extend the contract with
the Provider for (3) three fiscal years beyond June 30, 2011. Any renewal or
extension of the contract will be subject to available funding.


 
Delivery of services to members under this Contract will commence on November 1,
2008.



--------------------------------------------------------------------------------




Attachment 3


 
COMPENSATION AND PAYMENT SCHEDULE


 
The total compensation of One Billion, Two Hundred Thirty Nine Million, Two
Hundred Twenty Four Thousand, Two Hundred Twenty Six Dollars ($1,239,224,226.00)
for the period November 1, 2008 to June 30, 2011 will be paid directly to the
Provider using HIPAA 834/820 transactions, based on the attached Exhibit A.
Performance and payment obligations for each fiscal year shall be subject to the
availability and appropriation of funds.
 



--------------------------------------------------------------------------------



Exhibit A
Hawaii QExA Bid Evaluation
Ohana Bid Rate Summary





--------------------------------------------------------------------------------



Exhibit A
Hawaii QExA Bid Evaluation
Ohana Bid Rate Summary
 
Membership
     
Rate Category
     
Age - Medicare Eligible
   
Aged - Medicaid Only
   
Blind/Disabled – Medicare Eligible
   
Blind/Disabled - Medicaid Only
       
Island
 
Nursing Facility
   
Home & Community
   
Medical
   
Nursing Facility
   
Home & Community
   
Medical
   
Nursing Facility
   
Home & Community
   
Medical
   
Nursing Facility
   
Home & Community
   
Medical
   
Total
 
Oahu
    13,171       12,552       115,887       759       1,440       20,051      
1,365       3,725       58,250       1,011       3,975       99,417      
331,603  
Kauai
    2,236       1,023       6,097       78       76       558       289      
185       3,959       128       214       7,612       22,455  
Hawaii
    4,888       2,780       16,549       172       260       2,092       377    
  740       15,038       291       859       33,494       77,540  
Maui
    3,255       1,234       8,221       135       178       1,214       291    
  386       6,780       194       375       11,196       33,459  
Molokai
    37       151       941       2       4       107       3       52       604
      1       95       1,484       3,481  
Lanai
    41       6       371       2       1       43       0       12       42    
  0       14       153       685         23,628       17,746       148,066      
1,148       1,959       24,065       2,325       5,100       84,673       1,625
      5,532       153,356       469,223  

 
 
Bid Rates
     
Rate Category
     
Aged - Medicare Eligible
   
Aged - Medicaid Only
   
Blind/Disabled – Medicare Eligible
   
Blind/Disabled – Medicaid Only
       
Island
 
Nursing Facility
   
Home & Community
   
Medical
   
Nursing Facility
   
Home & Community
   
Medical
   
Nursing Facility
   
Home & Community
   
Medical
   
Nursing Facility
   
Home & Community
   
Medical
   
Total
 
Oahu
  $ 5,850.92     $ 2,833.91     $ 167.34     $ 5,817.60     $ 3,722.67     $
422.59     $ 6,916.33     $ 3,106.88     $ 253.60     $ 9,669.30     $ 5,821.95
    $ 837.10     $ 911.34  
Kauai
  $ 6,303.38     $ 4,027.90     $ 202.89     $ 6,128.56     $ 3,967.82     $
427.40     $ 6,998.87     $ 3,292.08     $ 201.17     $ 9,797.40     $ 5,754.22
    $ 736.27     $ 1,424.54  
Hawaii
  $ 5,682.65     $ 3,776.04     $ 199.86     $ 5,872.34     $ 3,756.63     $
445.62     $ 6,819.18     $ 3,092.92     $ 221.56     $ 9,347.37     $ 5,828.38
    $ 674.52     $ 1,070.56  
Maui
  $ 5,940.83     $ 4,019.68     $ 119.98     $ 5,784.40     $ 3,928.90     $
457.31     $ 6,603.45     $ 3,282.80     $ 219.01     $ 9,431.61     $ 5,668.49
    $ 701.63     $ 1,309.18  
Molokai
  $ 6,303.38     $ 4,027.90     $ 202.89     $ 6,128.56     $ 3,967.82     $
427.40     $ 6,998.87     $ 3,292.08     $ 201.17     $ 9,797.40     $ 5,754.22
    $ 736.27     $ 881.64  
Lanai
  $ 6,303.38     $ 4,027.90     $ 202.89     $ 6,128.56     $ 3,967.82     $
427.40     $ 6,998.87     $ 3,292.08     $ 201.17     $ 9,797.40     $ 5,754.22
    $ 736.27     $ 925.03       $ 5,872.81     $ 3,143.35     $ 170.12     $
5,844.11     $ 3,756.05     $ 426.49     $ 6,871.78     $ 3,127.21     $ 242.29
    $ 9,593.44     $ 5,808.59     $ 785.62     $ 990.38  



 
Adjusted Bid Rates for Evaluation
     
Rate Category
     
Aged - Medicare Eligible
   
Aged - Medicaid Only
   
Blind/Disabled – Medicare Eligible
   
Blind/Disabled – Medicaid Only
       

Island
 
Nursing Facility
   
Home & Community
   
Medical
   
Nursing Facility
   
Home & Community
   
Medical
   
Nursing Facility
   
Home & Community
   
Medical
   
Nursing Facility
   
Home & Community
   
Medical
   
Total
 
Oahu
  $ 5,850.92     $ 2,833.91     $ 167.34     $ 5,817.60     $ 3,722.67     $
422.59     $ 6,916.33     $ 3,106.88     $ 253.60     $ 9,669.30     $ 5,821.95
    $ 837.10     $ 911.34  
Kauai
  $ 6,303.38     $ 4,027.90     $ 171.97     $ 6,128.56     $ 3,967.82     $
427.40     $ 6,998.87     $ 3,292.08     $ 201.17     $ 9,797.40     $ 5,754.22
    $ 736.27     $ 1,424.54  
Hawaii
  $ 5,682.65     $ 3,776.04     $ 199.86     $ 5,872.34     $ 3,756.63     $
445.62     $ 6,819.18     $ 3,092.92     $ 203.23     $ 9,347.37     $ 5,828.38
    $ 674.52     $ 1,070.56  
Maui
  $ 5,940.83     $ 4,019.68     $ 119.98     $ 5,784.40     $ 3,928.90     $
457.31     $ 6,603.45     $ 3,282.80     $ 219.01     $ 9,431.61     $ 5,668.49
    $ 701.63     $ 1,309.18  
Molokai
  $ 6,303.38     $ 4,027.90     $ 202.89     $ 6,128.56     $ 3,967.82     $
427.40     $ 6,998.87     $ 3,292.08     $ 201.17     $ 9,797.40     $ 5,754.22
    $ 736.27     $ 881.64  
Lanai
  $ 6,303.38     $ 4,027.90     $ 202.89     $ 6,128.56     $ 3,967.82     $
427.40     $ 6,998.87     $ 3,292.08     $ 201.17     $ 9,797.40     $ 5,754.22
    $ 736.27     $ 925.03  



 
 


 
Milliman



--------------------------------------------------------------------------------




CONTRACT NO. DHS-08-MQD-5129
 
GENERAL CONDITIONS FOR HEALTH & HUMAN SERVICES CONTRACTS
TABLE OF CONTENTS



   
Page (s)
1.
Representations and Conditions Precedent
1
1.1
Contract Subject to the Availability of State and Federal Funds
1
1.1.1
State Funds
1
1.1.2
Federal Funds
1
     
1.2
Representations of the PROVIDER
1
1.2.1
Compliance with Laws
1
1.2.2
Licensing and Accreditation
1
     
1.3
Compliance with Laws
1
1.3.1
Smoking Policy
1
1.3.2
Drug Free Workplace
1
1.3.3
Persons with Disabilities
1
1.3.4
Nondiscrimination
2
     
1.4
Insurance Requirements
2
1.5
Notice to Clients
2
1.6
Reporting Requirements
2
1.7
Conflicts of Interest
3
2.
Documents and Files
3
2.1
Confidentiality of Material
3
2.1.1
Proprietary or Confidential Information
3
2.1.2
Uniform Information Practices Act
3
2.2
Ownership Rights and Copyright
3
2.3
Records Retention
3
3.
Relationship between Parties
3
3.1
Coordination of Services by the STATE
3
3.2
Subcontracts and Assignments
4
3.3
Change of Name
4
3.4
Independent Contractor Status and Responsibilities, Including Tax
Responsibilities
4
3.4.1
Independent Contractor
4
3.4.2
Contracts with Other Individuals and Entities
4


AG Form 103F (9/06)
General Conditions
Table of Contents
Competitive



--------------------------------------------------------------------------------




CONTRACT NO. DHS-08-MQD-5129


3.4.3
PROVIDER'S Employees and Agents
4
3.4.4
PROVIDER'S Responsibilities
5
3.5
Personnel Requirements
5
3.5.1
Personnel
5
3.5.2
Requirements
5
4.
Modification and Termination of Contract
6
4.1
Modifications of Contract
6
4.1.1
In Writing
6
4.1.2
No Oral Modification
6
4.1.3
Tax Clearance
6
4.2
Termination in General
6
4.3
Termination for Necessity or Convenience
6
4.4
Termination by PROVIDER
6
4.5
STATE'S Right of Offset
6
5.
Indemnification
7
5.1
Indemnification and Defense.
7
5.2
Cost of Litigation
7
6.
Publicity
7
6.1
Acknowledgment of State Support
7
6.2
PROVIDER'S Publicity Not Related to Contract
7
7.
Miscellaneous Provisions
7
7.1
Nondiscrimination
7
7.2
Paragraph Headings
7
7.3
Antitrust Claims
8
7.4
Governing Law
8
7.5
Conflict between General Conditions and Procurement Rules
8
7.6
Entire Contract
8
7.7
Severability
8
7.8
Waiver
8
7.9
Execution in Counterparts
8

 
 
AG Form 103F (9/06)
General Conditions
Table of Contents
Competitive   
 
Page 2                     



--------------------------------------------------------------------------------




CONTRACT NO. DHS-08-MQD-5129


 
GENERAL CONDITIONS FOR HEALTH & HUMAN SERVICES CONTRACTS
 
1. Representations and Conditions Precedent
 
1-l Contract Subject to the Availability of State and Federal Funds.

 
1.1.1 State Funds. This Contract is, at all times, subject to the appropriation
and allotment of state funds, and may be terminated without liability to either
the PROVIDER or the STATE in the event that state funds are not appropriated or
available.
 
1.1.2 Federal Funds. To the extent that this Contract is funded partly or wholly
by federal funds, this Contract is subject to the availability of such federal
funds. The portion of this Contract that is to be funded federally shall be
deemed severable, and such federally funded portion may be terminated without
liability to either the PROVIDER or the STATE in the event that federal funds
are not available. In any case, this Contract shall not be construed to obligate
the STATE to expend state funds to cover any shortfall created by the
unavailability of anticipated federal funds.
 
1.2 Representations of the PROVIDER. As a necessary condition to the formation
of this Contract, the PROVIDER makes the representations contained in this
paragraph, and the STATE relies upon such representations as a material
inducement to entering into this Contract.
 
1.2.1 Compliance with Laws. As of the date of this Contract, the PROVIDER
complies with all federal, state, and county laws, ordinances, codes, rules, and
regulations, as the same may be amended from time to time, that in any way
affect the PROVIDER'S performance of this Contract.
 
1.2.2 Licensing and Accreditation. As of the date of this Contract, the PROVIDER
holds all licenses and accreditations required under applicable federal, state,
and county laws, ordinances, codes, rules, and regulations to provide the
Required Services under this Contract.
 
1.3 Compliance with Laws. The PROVIDER shall comply with all federal, state, and
county laws, ordinances, codes, rules, and regulations, as the same may be
amended from time to time, that in any way affect the PROVIDER'S performance of
this Contract, including but not limited to thelaws specifically enumerated in
this paragraph:
 
1.3.1 Smoking Policy. The PROVIDER shall implement and maintain a written
smoking policy as required by Chapter 328K, Hawaii Revised Statutes, or its
successor provision.
 
1.3.2 Drug Free Workplace. The PROVIDER shall implement and maintain a drug free
workplace as required by the Drug Free Workplace Act of 1988.
 
1.3.3 Persons with Disabilities. The PROVIDER shall implement and maintain all
practices, policies, and procedures required by federal, state, or county law,
including but not limited to the Americans with Disabilities Act (42
U.S.C.§12101, et seq.), and the Rehabilitation Act (29 U.S.C.§701, et seq.).


 
AG Form 103F (9/06)
General Conditions
Competitive


--------------------------------------------------------------------------------



CONTRACT NO. DHS-08-MQD-5129


1.3.4 Nondiscrimination. No person performing work under this Contract,
including any subcontractor, employee, or agent of the PROVIDER, shall engage in
any discrimination that is prohibited by any applicable federal, state, or
county law.
 
1.4 Insurance Requirements. The PROVIDER shall obtain from a company authorized
by law to issue such insurance in the State of Hawai'i commercial general
liability insurance ("liability insurance") in an amount of at least TWO MILLION
AND NO/100 DOLLARS ($2,000,000.00) coverage for bodily injury and property
damage resulting from the PROVIDER'S performance under this Contract. The
PROVIDER shall maintain in effect this liability insurance until the STATE
certifies that the PROVIDER'S work under the Contract has been completed
satisfactorily.
 
The liability insurance shall be primary and shall cover the insured for all
work to be performed under the Contract, including changes, and all work
performed incidental thereto or directly or indirectly connected therewith.
 
A certificate of the liability insurance shall be given to the STATE by the
PROVIDER. The certificate shall provide that the STATE and its officers and
employees are Additional Insureds. The certificate shall provide that the
coverages being certified will not be cancelled or materially changed without
giving the STATE at least 30 days prior written notice by registered mail.
 
Should the "liability insurance" coverages be cancelled before the PROVIDER'S
work under the Contract is certified by the STATE to have been completed
satisfactorily, the PROVIDER shall immediately procure replacement insurance
that complies in all respects with the requirements of this section.
 
Nothing in the insurance requirements of this Contract shall be construed as
limiting the extent of PROVIDER'S responsibility for payment of damages
resulting from its operations under this Contract, including the PROVIDER'S
separate and independent duty to defend, indemnify, and hold the STATE and its
officers and employees harmless pursuant to other provisions of this Contract.
 
1.5 Notice to Clients. Provided that the term of this Contract is at least one
year in duration, within ONE HUNDRED AND EIGHTY (180) days after the effective
date of this Contract, the PROVIDER shall create written procedures for the
orderly termination of services to any clients receiving the Required Services
under this Contract and for the transition to services supplied by another
provider upon termination of this Contract, regardless of the circumstances of
such termination. These procedures shall include, at the minimum, timely notice
to such clients of the termination of this Contract, and appropriate counseling.
 
1.6 Reporting Requirements. The PROVIDER shall submit a Final Project Report to
the STATE containing the information specified in this Contract if applicable,
or otherwise satisfactory to the STATE, documenting the PROVIDER'S overall
efforts toward meeting the requirements of this
 
 
AG Form 103F (9/06) 
General Conditions
Competitive
Page 2


--------------------------------------------------------------------------------



CONTRACT NO. DHS-08-MQD-5129

 
Contract, and listing expenditures actually incurred in the performance of this
Contract.   The PROVIDER shall return any unexpended funds to the STATE.
 
1.7 Conflicts of Interest. In addition to the Certification provided in the
Standards of Conduct Declaration to this Contract, the PROVIDER represents that
neither the PROVIDER nor any employee or agent of the PROVIDER, presently has
any interest, and promises that no such interest, direct or indirect, shall be
acquired, that would or might conflict in any manner or degree with the
PROVIDER'S performance under this Contract.
 
2. Documents and Files
 
2.1  Confidentiality of Material.
 
2.1.1 Proprietary or Confidential Information. All material given to or made
available to the PROVIDER by virtue of this Contract that is identified as
proprietary or confidential information shall be safeguarded by the PROVIDER and
shall not be disclosed to any individual or organization without the prior
written approval of the STATE.
 
2.1.2 Uniform Information Practices Act. All information, data, or other
material provided by the PROVIDER to the STATE shall be subject to the Uniform
Information Practices Act, chapter 92F, HRS, and any other applicable law
concerning information practices or confidentiality.
 
2.2 Ownership Rights and Copyright. The STATE shall have complete ownership of
all material, both finished and unfinished that is developed, prepared,
assembled, or conceived by the PROVIDER pursuant to this Contract, and all such
material shall be considered "works made for hire." All such material shall be
delivered to the STATE upon expiration or termination of this Contract. The
STATE, in its sole discretion, shall have the exclusive right to copyright any
product, concept, or material developed, prepared, assembled, or conceived by
the PROVIDER pursuant to this Contract.


 
2.3 Records Retention. The PROVIDER and any subcontractors shall maintain the
books and records that relate to the Contract, and any cost or pricing data for
three (3) years from the date of final payment under the Contract. In the event
that any litigation, claim, investigation, audit, or other action involving the
records retained under this provision arises, then such records shall be
retained for three (3) years from the date of final payment, or the date of the
resolution of the action, whichever occurs later. During the period that records
are retained under this section, the PROVIDER and any subcontractors shall allow
the STATE free and unrestricted access to such records.
 
3. Relationship between Parties
 
3.3 Coordination of Services by the STATE. The STATE shall coordinate the
services to be provided by the PROVIDER in order to complete the performance
required in the Contract. The PROVIDER shall maintain communications with the
STATE at all stages of the PROVIDER'S


 
AG Form 103F (9/06) 
General Conditions
Competitive
Page 3


--------------------------------------------------------------------------------



CONTRACT NO. DHS-08-MQD-5129
work, and submit to the STATE for resolution any questions which may arise as to
the performance of this Contract.
 
3.2 Subcontracts and Assignments. The PROVIDER may assign or subcontract any of
the PROVIDER'S duties, obligations, or interests under this Contract, but only
if (i) the PROVIDER obtains the prior written consent of the STATE and (ii) the
PROVIDER'S assignee or subcontractor submits to the STATE a tax clearance
certificate from the Director of Taxation, State of Hawai'i, and the Internal
Revenue Service showing that all delinquent taxes, if any, levied or accrued
under state law against the PROVIDER'S assignee or subcontractor have been paid.
Additionally, no assignment by the PROVIDER of the PROVIDER'S right to
compensation under this Contract shall be effective unless and until the
assignment is approved by the Comptroller of the State of Hawai'i, as provided
in section 40-58, HRS.


 
3.3 Change of Name. When the PROVIDER asks to change the name in which it holds
this Contract, the STATE, shall, upon receipt of a document acceptable or
satisfactory to the STATE indicating such change of name such as an amendment to
the PROVIDER'S articles of incorporation, enter into an amendment to this
Contract with the PROVIDER to effect the change of name. Such amendment to this
Contract changing the PROVIDER'S name shall specifically indicate that no other
terms and conditions of this Contract are thereby changed, unless the change of
name amendment is incorporated with a modification or amendment to the Contract
under paragraph 4.1 of these General Conditions.
 
3.4      Independent Contractor Status and Responsibilities, Including Tax
Responsibilities.
 
3.4.1 Independent Contractor. In the performance of services required under this
Contract, the PROVIDER is an "independent contractor," with the authority and
responsibility to control and direct the performance and details of the work and
services required under this Contract; however, the STATE shall have a general
right to inspect work in progress to determine whether, in the STATE'S opinion,
the services are being performed by the PROVIDER in compliance with this
Contract.
 
3.4.2 Contracts with Other Individuals and Entities. Unless otherwise provided
by special condition, the STATE shall be free to contract with other individuals
and entities to provide services similar to those performed by the PROVIDER
under this Contract, and the PROVIDER shall be free to contract to provide
services to other individuals or entities while under contract with the STATE.
 
3.4.3 PROVIDER'S Employees and Agents. The PROVIDER and the PROVIDER'S employees
and agents are not by reason of this Contract, agents or employees of the State
for any purpose. The PROVIDER and the PROVIDER'S employees and agents shall not
be entitled to claim or receive from the STATE any vacation, sick leave,
retirement, workers' compensation, unemployment insurance, or other benefits
provided to state employees. Unless specifically authorized in writing by the
STATE, the PROVIDER and the PROVIDER'S employees and agents are not authorized
to speak on behalf and no statement or admission made by the PROVIDER or the
PROVIDER'S employees or


 
AG Form 103F (9/06)
General Conditions 


 
Page 4 
Competitive


--------------------------------------------------------------------------------



CONTRACT NO. DHS-08-MQD-5129

 
agents shall be attributed to the STATE, unless specifically adopted by the
STATE in writing.


 
3.4.4 PROVIDER'S Responsibilites. The PROVIDER shall be responsible for the
accuracy, completeness, and adequacy of the PROVIDER'S performance under this
Contract.
 
Furthermore, the PROVIDER intentionally, voluntarily, and knowingly assumes the
sole and entire liability to the PROVIDER'S employees and agents, and to any
individual not a party to this Contract, for all loss, damage, or injury caused
by the PROVIDER, or the PROVIDER'S employees or agents in the course of their
employment.
 
The PROVIDER shall be responsible for payment of all applicable federal, state,
and county taxes and fees which may become due and owing by the PROVIDER by
reason of this Contract, including but not limited to (i) income taxes, (ii)
employment related fees, assessments, and taxes, and (iii) general excise taxes.
The PROVIDER also is responsible for obtaining all licenses, permits, and
certificates that may be required in order to perform this Contract.
 
The PROVIDER shall obtain a general excise tax license from the Department of
Taxation, State of Hawai'i, in accordance with section 237-9, HRS, and shall
comply with all requirements thereof. The PROVIDER shall obtain a tax clearance
certificate from the Director of Taxation, State of Hawai'i, and the Internal
Revenue Service showing that all delinquent taxes, if any, levied or accrued
under state law against the PROVIDER have been paid and submit the same to the
STATE prior to commencing any performance under this Contract. The PROVIDER
shall also be solely responsible for meeting all requirements necessary to
obtain the tax clearance certificate required for final payment under section
103-53, HRS, and these General Conditions.
 
The PROVIDER is responsible for securing all employee-related insurance coverage
for the PROVIDER and the PROVIDER'S employees and agents that is or may be
required by law, and for payment of all premiums, costs, and other liabilities
associated with securing the insurance coverage.
 
3.5 Personnel Requirements.
 
3.5.1 Personnel. The PROVIDER shall secure, at the PROVIDER'S own expense, all
personnel required to perform this Contract, unless otherwise provided in this
Contract.
 
3.5.2 Requirements. The PROVIDER shall ensure that the PROVIDER'S employees or
agents are experienced and fully qualified to engage in the activities and
perform the services required under this Contract, and that all applicable
licensing and operating requirements imposed or required under federal, state,
or county law, and all applicable accreditation and other standards of quality
generally accepted in the field of the activities of such employees and agents
are complied with and satisfied.


 
AG Form 103F (9/06)
General Conditions
Competitive


 
Page 5 
 


--------------------------------------------------------------------------------


CONTRACT NO. DHS-08-MQD-5129


 
4. Modification and Termination of Contract
 
4.1 Modifications of Contract.
 
4.1.1 In Writing. Any modification, alteration, amendment, change, or extension
of any term, provision, or condition of this Contract permitted by this Contract
shall be made by written amendment to this Contract, signed by the PROVIDER and
the STATE.
 
4.1.2 No Oral Modification. No oral modification, alteration, amendment, change,
or extension of any term, provision or condition of this Contract shall be
permitted.
 
4.1.3 Tax Clearance. The STATE may, at its discretion, require the PROVIDER to
submit to the STATE, prior to the STATE'S approval of any modification,
alteration, amendment, change, or extension of any term, provision, or condition
of this Contract, a tax clearance from the Director of Taxation, State of
Hawai'i, and the Internal Revenue Service showing that all delinquent taxes, if
any, levied or accrued under state and federal law against the PROVIDER have
been paid.
 
4.2 Termination in General This Contract may be terminated in whole or in part
for a reduction in funds available to pay the PROVIDER, or when, in its sole
discretion, the STATE determines (i) that there has been a change in the
conditions upon which the need for the Required Services was based, (ii) that
the PROVIDER has failed to provide the Required Services adequately or
satisfactorily, or (iii) that other good cause for the whole or partial
termination of this Contract exists. Termination under this section shall be
made by a written notice sent to the PROVIDER ten (10) working days prior to the
termination date that includes a brief statement of the reason for the
termination. If the Contract is terminated under this paragraph, the PROVIDER
shall cooperate with the STATE to effect an orderly transition of services to
clients.
 
4.3 Termination for Necessity or Convenience. If the STATE determines, in its
sole discretion, that it is necessary or convenient, this Contract may be
terminated in whole or in part at the option of the STATE upon ten (10) working
days' written notice to the PROVIDER. If the STATE elects to terminate under
this paragraph, the PROVIDER shall be entitled to reasonable payment as
determined by the STATE for satisfactory services rendered under this Contract
up to the time of termination. If the STATE elects to terminate under this
section, the PROVIDER shall cooperate with the STATE to effect an orderly
transition of services to clients.
 
4.4 Termination by PROVIDER. The PROVIDER may withdraw from this Contract after
obtaining the written consent of the STATE. The STATE, upon the PROVIDER'S
withdrawal, shall determine whether payment is due to the PROVIDER, and the
amount that is due. If the STATE consents to a termination under this paragraph,
the PROVIDER shall cooperate with the STATE to effect an orderly transition of
services to clients.
 
4.5 STATE'S Right of Offset. The STATE may offset against any monies or other
obligations that STATE owes to the PROVIDER under this Contract, any amounts
owed to the State of Hawai'i by the PROVIDER under this Contract, or any other
contract, or pursuant to any law or other obligation owed to the State of
Hawai'i by the PROVIDER, including but not limited to the
 
AG Form 103F (9/06)
General Conditions  
Competitive
Page 6


--------------------------------------------------------------------------------



CONTRACT NO. DHS-08-MQD-5129

payment of any taxes or levies of any kind or nature. The STATE shall notify the
PROVIDER in writing of any exercise of its right of offset and the nature and
amount of such offset. For purposes of this paragraph, amounts owed to the State
of Hawai'i shall not include debts or obligations which have been liquidated by
contract with the PROVIDER, and that are covered by an installment payment or
other settlement plan approved by the State of Hawai'i, provided, however, that
the PROVIDER shall be entitled to such exclusion only to the extent that the
PROVIDER is current, and in compliance with, and not delinquent on, any
payments, obligations, or duties owed to the State of Hawai'i under such payment
or other settlement plan.
 
5. Indemnification
 
5.1 Indemnification and Defense. The PROVIDER shall defend, indemnify, and hold
harmless the State of Hawai'i, the contracting agency, and their officers,
employees, and agents from and against any and all liability, loss, damage,
cost, expense, including all attorneys' fees, claims, suits, and demands arising
out of or in connection with the acts or omissions of the PROVIDER or the
PROVIDER'S employees, officers, agents, or subcontractors under this Contract.
The provisions of this paragraph shall remain in full force and effect
notwithstanding the expiration or early termination of this Contract.
 
5.2 Cost of Litigation. In case the STATE shall, without any fault on its part,
be made a party to any litigation commenced by or against the PROVIDER in
connection with this Contract, the PROVIDER shall pay any cost and expense
incurred by or imposed on the STATE, including attorneys' fees.
 
6. Publicity
 
6.1 Acknowledgment of State Support. The PROVIDER shall, in all news releases,
public statements, announcements, broadcasts, posters, programs, computer
postings, and other printed, published, or electronically disseminated materials
relating to the PROVIDER'S performance under this Contract, acknowledge the
support by the State of Hawai'i and the purchasing agency.
 
6.2 PROVIDER'S Publicity Not Related to Contract. The PROVIDER shall not refer
to the STATE, or any office, agency, or officer thereof, or any state employee,
or to the services or goods, or both provided under this Contract, in any of the
PROVIDER'S publicity not related to the PROVIDER'S performance under this
Contract including but not limited to commercial advertisements, recruiting
materials, and solicitations for charitable donations.
 
7. Miscellaneous Provisions
 
7.1 Nondiscrimination. No person performing work under this Contract, including
any subcontractor, employee, or agent of the PROVIDER, shall engage in any
discrimination that is prohibited by any applicable federal, state, or county
law.
 
7.2 Paragraph Headings. The paragraph headings appearing in this Contract have
been inserted for the purpose of convenience and ready reference. They shall not
be used to define, limit, or extend the scope or intent of the sections to which
they pertain.


 
AG Form 103F (9/06)
General Conditions
Competitive
 
Page 7 



--------------------------------------------------------------------------------


 
CONTRACT NO. DHS-08-MQD-5129
 
7.3 Antitrust Claims. The STATE and the PROVIDER recognize that in actual
economic practice, overcharges resulting from antitrust violations are in fact
usually borne by the purchaser. Therefore, the PROVIDER hereby assigns to the
STATE any and all claims for overcharges as to goods and materials purchased in
connection with this Contract, except as to overcharges which result from
violations commencing after the price is established under this Contract and
which are not passed on to the STATE under an escalation clause.


 
7.4 Governing Law. The validity of this Contract and any of its terms or
provisions, as well as the rights and duties of the parties to this Contract,
shall be governed by the laws of the State of Hawai'i. Any action at law or in
equity to enforce or interpret the provisions of this Contract shall be brought
in a state court of competent jurisdiction in Honolulu, Hawai'i.


 
7.5 Conflict between General Conditions and Procurement Rules. In the event of a
conflict between the General Conditions and the Procurement Rules or a
Procurement Directive, the Procurement Rules or any Procurement Directive in
effect on the date this Contract became effective shall control and are hereby
incorporated by reference.


 
7.6 Entire Contract. This Contract sets forth all of the contracts, conditions,
understandings, promises, warranties, and representations between the STATE and
the PROVIDER relative to this Contract. This Contract supersedes all prior
agreements, conditions, understandings, promises, warranties, and
representations, which shall have no further force or effect. There are no
contracts, conditions, understandings, promises, warranties, or representations,
oral or written, express or implied, between the STATE and the PROVIDER other
than as set forth or as referred to herein.


 
7.7 Severability. In the event that any provision of this Contract is declared
invalid or unenforceable by a court, such invalidity or unenforceability shall
not affect the validity or enforceability of the remaining terms of this
Contract.


 
7.8 Waiver. The failure of the STATE to insist upon the strict compliance with
any term, provision, or condition of this Contract shall not constitute or be
deemed to constitute a waiver or relinquishment of the STATE'S right to enforce
the same in accordance with this Contract. The fact that the STATE specifically
refers to one provision of the Procurement Rules or one section of the Hawai'i
Revised Statutes, and does not include other provisions or statutory sections in
this Contract shall not constitute a waiver or relinquishment of the STATE'S
rights or the PROVIDER'S obligations under the Procurement Rules or statutes.


 
7.9 Execution in Counterparts. This Contract may be executed in several
counterparts, each of which shall be regarded as an original and all of which
shall constitute one instrument.


 
AG Form 103F (9/06)
General Conditions
Competitive
Page 8 


--------------------------------------------------------------------------------



SPECIAL CONDITIONS


 
Provider acknowledges that in executing this Contract with the State, it agrees
that the rates set forth under this Contract are fair and reasonable
consideration for the services to be provided by the Provider. Prior to
execution of this Contract, Provider has performed its own due diligence and
analysis to ensure that it is in agreement with such rates. Provider, in signing
this Contract, agrees that is has performed such due diligence and analysis and
that it will not subsequently bring suit for any allegation that the rates to be
paid under this Contract are not actuarially sound.


--------------------------------------------------------------------------------



